Citation Nr: 1523440	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-35 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and J. M.-S.



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1978, and from February 1991 to March 1991, with additional service in the United States Air Force Reserves.  The Veteran died in November 2006, and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In October 2014, the appellant and J. M.-S. testified at a Board hearing before the undersigned Veterans Law Judge at the Board's office in Washington D.C.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection had not been established for any disability.  

2.  The Veteran died in November 2006 as a result of gastric cancer.  

3.  The weight of the evidence is at least in relative equipoise as to whether the Veteran's gastric cancer was proximately due to exposure to herbicides.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service Connection for Cause of Death - Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a).

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Gastric cancer (a malignant tumor), is among the "chronic diseases" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.309(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as gastric cancer (a malignant tumor) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Further, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 

The following diseases are deemed associated with herbicide exposure, under current VA regulation: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Cause of Death - Analysis

The Veteran died in November 2006.  The Veteran's death certificate lists gastric cancer as the cause of death, and specifically lists the approximate interval from the onset of gastric cancer to death as four years.  The appellant is seeking service connection for the cause of the Veteran's death.  At the time of his death, the Veteran was not service-connected for any disability.  However, the appellant contends that service connection for the cause of the Veteran's death is warranted as the Veteran's gastric cancer was due to exposure to Agent Orange.  

After a review of all the evidence of record, the Board first finds that the Veteran had confirmed service in the Republic of Vietnam during the relevant time period required for presumptive service connection.  Specifically, service personnel records indicate that the Veteran had service in the Republic of Vietnam between January 1971 and December 1971, as member of the 457th Tactical Airlift Squadron stationed out of Cam Ranh Bay Air Base.  As such, the Veteran is presumed to have been exposed to herbicides, including Agent Orange.  

The Board finds, however, that service connection for gastric cancer as due to exposure to herbicides is not warranted on a presumptive basis.  The Institute of Medicine has concluded that "there is inadequate or insufficient evidence to determine whether there is an association between exposure to [herbicides] and stomach cancer."  Veterans and Agent Orange: 2012 Update, p. 349 (National Academy of Sciences, 2012).   Accordingly, gastric cancers are not among the diseases listed under 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection is not warranted for the Veteran's gastric cancer.  

The Board will next consider whether service connection for the cause of the Veteran's death is warranted on a direct theory of causation.  See Combee, 34 F.3d 1039.  After a careful review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's gastric cancer was etiologically related to active service, to include exposure to Agent Orange.  

The Board finds, however, that the weight of the evidence is against a finding of chronic symptoms of gastric cancer in-service, symptoms that manifested to a compensable degree within one year of service separation, or continuous symptoms since service separation.  In this regard, the Veteran's service treatment records are absent for any complaints of, diagnosis of, or treatment for gastric cancer and any symptoms that have been identified by the medical evidence of record as associated with gastric cancer.  Further, the medical evidence of record does not demonstrate that the Veteran's gastric cancer manifested to a compensable degree within one year of service separation, or continuous symptoms of gastric cancer since service separation.  

The medical evidence of record establishes that a diagnosis of gastric adenocarcinoma was provided in November 2002 following an endoscopy and biopsy performed in October 2002.  The medical evidence of record further identifies symptoms of abdominal pain and ulcers as the first indicators of the gastric cancer as beginning one to two years prior to the November 2002 diagnosis.  This medical evidence coincides with the November 2006 death certificate that lists the approximate interval from the onset of gastric cancer to death as four years.  The appellant does not contend otherwise, or that the Veteran experienced symptoms associated with gastric cancer during service, within one year of service separation, or continuously since service separation.  Instead, the appellant contends that the long latency period between the onset of gastric cancer and exposure to herbicides is consistent with the etiology of gastric cancer.  See Hearing Transcript p. 7.  

In support of the appeal, the appellant has submitted two statements from private physicians who treated the Veteran prior to his death: a July 2010 statement from Dr. M.L.W., and a March 2014 statement from Dr. A.C.  The July 2010 statement from Dr. M.L.W. indicates that he personally treated the Veteran from the initial diagnosis in 2002 until his death in 2006.  Dr. M.L.W. indicated that the Veteran had no significant risk factors for, or a family history of, gastric cancer, specifically noting that the Veteran had an occasional alcohol intake and stopped smoking 28 years prior to the initial diagnosis.  In conclusion, Dr. M.L.W. opined that the Veteran's exposure to Agent Orange/dioxin "may very well be related to his development of gastric adenocarcinoma."  The Board notes that the use of the phrase "may very well be related" is speculative, and therefore, not on its own persuasive.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  

However, in support of his opinion, Dr. M.L.W. attached several medical research studies.  Although the attached medical research studies do not establish a causal relationship between exposure to herbicides and the development of gastric cancer, they provide significant weight to the private physician's opinion.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (noting that medical literature or treatises can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).

The March 2014 statement from Dr. A.C. indicates that he personally treated the Veteran beginning around the time of the initial diagnosis in 2002.  Dr. A.C. indicated that the Veteran had no significant family history or risk factors for the development of gastric cancer except for exposure to Agent Orange/dioxin, noting specifically that the Veteran was a rare alcohol drinker and smoked half a pack of cigarettes per day for five years, quitting almost 30 years prior to the initial diagnosis.  In conclusion, Dr. A.C. opined that the Veteran's "exposure to Agent Orange likely was causal in his development of gastric adenocarcinoma."  In support of his opinion, Dr. A.C. indicated that Agent Orange/dioxin is a known carcinogen as identified by the International Agency for Research on Cancer, and that the Centers for Disease Control acknowledge a link of dioxin with malignancy.  Dr. A.C. also attached medical research studies in support of his opinion.  The Board notes that these medical research studies largely overlap with those submitted by Dr. M.L.W.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id. 

In review of the medical opinions provided by the appellant, the Board finds that the medical opinions provide positive support in favor of the appellant's claim.  The private medical opinions provided by the appellant, taken collectively, provide favorable support of a nexus between the Veteran's exposure to herbicides and the development of his gastric cancer.  The Board finds these private opinions, provided by clinicians who personally treated the Veteran prior to his death, to be competent and probative medical evidence.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's gastric cancer was etiologically due to exposure to herbicides.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for cause of the Veteran's death have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


